Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.  	The information disclosure statements (IDSs) submitted on 04/09/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 5.	Claim 8, line 4 the term “mechanical component” is vague, and it is not clear to a person skilled in this also covers mechanical components having an additional electrical 

 	Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gotz et al. (US 2018/0228020 A1).

 	Pertaining to claim 8, Gotz discloses A method for mechanical connecting (24, see fig. 1) of a mechanical component (14, see fig. 1) to a printed circuit board (12, see fig. 1) of an electrical/electronic module (20, see fig. 1), wherein the mechanical component (14) has at least one metal contact area (18, see fig. 1), and wherein the printed circuit board (12) includes a surface area (wherein each connecting portion is formed as a coupling, which forms a surface area contact between two of the line elements), which is structured metallically corresponding to the contact area (18), the method comprising: positioning the mechanical component (14) with the at least one metal contact area (18) facing the corresponding surface area; and soldering (see paragraph [0057], lines 7-8) the mechanical component (14) to the printed circuit board 
 	
 	Pertaining to claim 9, Gotz discloses, wherein a reflow soldering method is applied for the step of soldering (see paragraph [0057], lines 7-8) the at least one metal contact area (18, see fig. 1)  to the surface area (wherein each connecting portion is formed as a coupling, which forms a surface area contact between two of the line elements).  
 	the limitation that a reflow soldering method is applied for the step of soldering the at least one metal contact area to the surface area, this is considered a product-by-process claim. “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

9.	Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gotz et al. (US 2018/0228020 A1) in view of Nakamura et al. (US 2010/0170700 A1).

 	Pertaining to claim 10, Gotz discloses, wherein the mechanical component (14, see fig. 1).
 	But, Gotz does not explicitly teach a potting frame serving for potting electrical/electronic components within the surface area, the method further comprising: potting electrical/electronic components within the potting frame.
 	However, Nakamura et al. teaches  a potting frame (19, see fig. 18) serving for potting electrical/electronic components (5, see fig. 17A) within the surface area, the method further comprising: potting electrical/electronic components (5) within the potting frame (19, see fig. 16).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made provide a potting frame serving for potting electrical/electronic components within the surface area, the method further comprising: potting electrical/electronic components within the potting frame in the device of Gotz based on the teachings of Nakamura et al. in order to provide a solid 

 	Pertaining to claim 11, Gotz discloses A field device (10, see fig. 1), comprising: an electrical/electronic module (20, see fig. 1) including a printed circuit board (12) having electrical/electronic components (14); and a mechanical component (18) having at least one metal contact area (18), wherein the printed circuit board (12) includes a surface area structured metallically corresponding to the at least one metal contact area (18), wherein the mechanical component (14) is soldered to the printed circuit board (12) via the at least one metal contact area (18) and the surface area.
 	But, Gotz does not explicitly teach a potting frame serving for potting electrical/electronic components within the surface area, the method further comprising: potting electrical/electronic components within the potting frame.
 	However, Nakamura et al. teaches  a potting frame (19, see fig. 18) serving for potting electrical/electronic components (5, see fig. 17A) within the surface area, the method further comprising: potting electrical/electronic components (5) within the potting frame (19, see fig. 16).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made provide a potting frame serving for potting electrical/electronic components within the surface area, the method further comprising: potting electrical/electronic components within the potting frame in the device of Gotz based on the teachings of Nakamura et al. in order to provide a solid printed circuit 

 	 Gotz discloses, wherein the electrical/electronic module (20, see fig. 1).
 	 But, Gotz does not explicitly teach potted within the mechanical component such that the electrical/electronic components are explosion safely encapsulated according to the series of standards, EN 60079.  
 However, It would have been on obvious matter of design choice to potted within the mechanical component such that the electrical/electronic components are explosion safely encapsulated according to the series of standards, EN 60079 , since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)

 	Pertaining to claim 12, Gotz as modified by Nakamura et al. discloses, wherein the mechanical component (18 of Gotz) is a potting frame (19, see fig. 16 of Nakamura et al.), wherein a contact area (18 of Gotz) of the potting frame (19, see fig. 16 of Nakamura et al.) and the surface area of the printed circuit board (12 of Gotz) are designed in such a manner relative to one another, including by mutually engaging means, in order to secure positioning of the potting frame (19, see fig. 16 of Nakamura et al.) before the soldering (see paragraph [0057], lines 7-8 of Gotz) to the printed circuit board (12 of Gotz).  

 	Pertaining to claim 13, Gotz as modified by Nakamura et al. further discloses, wherein the potting frame (19, see fig. 16 of Nakamura et al.) comprises a metallic material (18, see fig. 1 of Gotz).

 	Pertaining to claim 14, Gotz as modified by Nakamura et al. further discloses, wherein the potting frame (19, see fig. 16 of Nakamura et al.) including the contact area (18 of Gotz) is produced by an MID method, including by laser direct structuring.   

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848